Title: To John Adams from Francis Dana, 1 January 1781
From: Dana, Francis
To: Adams, John



Dear Sir
Paris Jany. 1st. 1781 Hotel Valois, Rue Richelieu

I will no longer omit to acquaint you of my safe arrival here; I shou’d have done it before, but I wished first to obtain the sight of the British Declaration against the Dutch; which I cou’d not effect, till the last evening. Will the Dutch remain firm, and in good earnest set about the equipment of their Navy? If they will, we may hope something from their exertions. Let me have your sentiments upon this important event, so far, at least, as it may any way affect our particular business. It appears to me to have thrown open the door wide; and let us enter without hesitation. If the second matter is necessary to accomplish the first, I would, if in your case, undertake it provisionally. All circumstances considered, I am persuaded, such a step wou’d meet with the approbation of those, whom it immediately concerns. It is sometimes necessary to step over a prescribed line; and when this is done, with a sincere intention to promote the general interest of ones Country, by seizing upon an unexpected event, the Man who will not suffer it to pass away unimproved, is entituled to much merit. He hazards something, but it is with the purest views. I have presumed to offer to your consideration, these hints, not doubting but you will take ’em in good part: besides, I sincerely wish the honor of effecting both those matters, may be yours; and it really appears to me vain to expect one, without being willing to do the other, Wou’d they hesitate upon this provissional ground? Is it not eassy to give them assurances that it is safe and firm? But I have said perhaps more than enough upon this subject. I shall hope for your sentiments in return.
I have some reason to wish you wou’d give a gentle hint to a certain Gentleman of our acquaintance, about whom we do not differ in opinion, to be somewhat more upon the reserve.
Soon after my arrival here, which was on the evening of the 28th, I had a visit from FranciscoSilas Deane—a long one—during which we went over much political ground, which convinced me every thing we had heard of the very extraordinary conversation of this Man, was strictly true. Our Country according to him was already conquered—the Power of Great Britain rising above all controle—that of her Enemies almost spent—Holland absolutely to be crushed in the course of three Months—the armed Neutrality in consequence annihilated. The British Manifest extolled for its cogent reasons above all the similar Acts of the belligerent Powers—All Europe blind to their own Interests, which in fact were in direct repugnance with those of America—particularly those of Holland and all the Northern Powers—Congress a mere Cypher, having lost all their influence every where in America, and to crown the whole, an apology for the infamous apostate Arnold. I kept my temper and heard him out. You may easily conjecture what my feelings were on such an occasion and I manifested them in some part of my replies.
I have read Genl. Cornell’s letter to Govr. Green, in Luzac’s Leyden Paper of the 27th. of last month. What does he mean by this reflexion, referring to that part of the letter which speaks of Vermont? “Vu que l’issue en sera probablement de porter la nombre des Etats-Unis à quatorze, au cas qu’aucun de ceaux qui composent actuellement l’Union Américaine n’en soit finalement démembré a la Paix.” He is holding up an idea which ought not to appear, and I do not see that it was natural in this place. I am at a loss therefore how it came to be inserted by Mr. Luzac.
If the Commodore has not sailed I presume the change of public affairs has cleared away all difficulties. You will please to present my regards to him— Mr. Searle— Mr. Thaxter and any others who you think care about me, not forgetting the young gentlemen. I have received a letter from Mrs. Dana by the way of Amsterdam in which she says she has received some things I sent by the Comte De Noailles. Mr. Thaxter sent to her care, by the same opportunity, some things to his Friends, which, tho’ Mrs. Dana makes no mention of them, there is no doubt but she has received them also. A ship of 40 guns, with stores for us, will sail from L’Orient within a fortnight perhaps. Any dispatches you may send on to my care, shall be duly forwarded. No news yet of Comte D’Estaing, De Guichen, and Convoy. The Winds have been favourable several Days, and tis probable they are at this time in Brest. I cannot yet learn what assistance America may hope for the approaching campaign. I pray God she may not be again flattered by any false hopes. Let our Allies give essential Aids, or withdraw all they have sent: When our Country will see they must work out their own political Salvation. I wish to write you much more largely, but I have several Letters, besides this, to copy into my book, and have not time. Your’s to the Dr. I delivered to him yesterday, he read it, but said nothing. Its contents I know nothing of. I am with the greatest Respect, your much obliged Friend & Obedient humble Servant

FRA DANA



P.S. I wish you to give me a secret Address.

